1                                                POLICE DEPARTMENT SWORN ATTRITION AND HIRING AUGUST 2021         9/7/2021 9:11 PM

                                             Case 1:17-cv-00099-JKB Document 442-2 Filed 09/07/21 Page 1 of 1




                                   Attrition
    Year   Jan   Feb   Mar   Apr    May          Jun       Jul      Aug       Sep       Oct       Nov       Dec
    2021   29    26    18    16      19          23        28       24

                                    Hiring
    Year   Jan   Feb   Mar   Apr    May          Jun       Jul      Aug       Sep       Oct      Nov        Dec
    2021    5     16   12     15     22           18       15        17




                                                                           1 of
